The opinion of the court was delivered by ,
Richardson, C. J.
This case has been very well argued on both sides. It has been argued by the counsel for the defendants in error, that judgment was properly arrested, because the counts in the declaration were bad ¡for uncertainty, and because no statute has given the penalties, which are demanded. But these objections have been very satisfactorily answered by counsel on the other side, and we are clearly of opinion that these exceptions afforded no legal ground for arresting judgment,
*509The exception to the declaration, that the penalties incurred were severally incurred by the defendants and not jointly, presents a question of more difficulty. But we are of opinion, that the true enquiry is, in a ease of this kind, can the singlp offence, created by the statute, be committed by more than one person ? If it can, then, unless the words of the statute clearly show a contrary intention, although the offence be committed by several, only one penalty is forfeited. By this rule these defendants jointly forfeited one penalty for each offence. Both the defendants must have been present and concurred in the sale of the wine, and both must have suffered the wine to be drunk in their store, otherwise the Verdict could not have been against both. The offences alleged in the declaration seem to us to be single, and as both defendants concurred in the facts, they are liable only to one penalty. We see nothing in the nature of the offence, or in the language of the statute, which renders it in any degree probable that the legislature intended to make each of several persons so concerned its such a transaction, liable to a several penalty.
Judgment reversed•